Citation Nr: 1706624	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for seborrheic dermatitis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to February 1971, with additional service in the Army Reserve.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claims in March 2011, March 2013, June 2014, and February 2016 for additional development.  The matter again is before the Board.

As an initial matter, the Board notes that the Veteran already is in receipt of entitlement to service connection for multiple other skin disabilities, including actinic keratosis, chloracne, multiple scars, and tinea versicolor with scarring left little finger.  As seborrheic dermatitis is the sole remaining diagnosed skin disability for which service connection has not been granted, the claim is limited to reflect the same.

The January 2016 Board remand also included the issue of entitlement to service connection for a bilateral hearing loss disability.  In a May 2016 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for a bilateral hearing loss disability and assigned a disability rating and effective date.  The foregoing represented a complete grant of benefits with respect to that issue and, as the Veteran has not raised any objection as to the assigned rating or effective date, the issue will not be further addressed herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Seborrheic dermatitis was not shown in service and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

Seborrheic dermatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in February 2008, February 2009, July 2014, and March 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided a VA examination in April 2011.  As directed by subsequent Board remands, several additional VA medical opinions were obtained, most recently in February 2014.  This final opinion considered all the evidence of record, including the Veteran's claims and lay representations, and concluded that his seborrheic dermatitis was not incurred in service or was otherwise related to service, to include as a result of in-service herbicide and dioxin exposure.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate and sufficient upon which to base a decision with respect to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

Based on the association of VA treatment records; the April 2011 VA examination; the July 2013 and February 2014 VA medical opinions; the March 2016 notice letter and resulting attempts to associate private treatment records, with either the records associated or a negative response as to the existence of such records received; and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  In this case, the Veteran does not contend that his claimed seborrheic dermatitis was incurred in or aggravated during a period of ACDUTRA and is not the result of an injury during INACDUTRA.  As such, no further discussion under these provisions is necessary.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include chloracne, but do not include seborrheic dermatitis.  38 C.F.R. § 3.309(e).  The Veteran has presumed herbicide exposure and already is service-connected for chloracne.  As such, further consideration of the claim on a presumptive basis under the above provisions is not warranted.

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has seborrheic dermatitis due to in-service exposure to herbicides and/or dioxins during his service in Vietnam.  

The Veteran's service treatment records include a November 1970 treatment for a deep laceration around the little finger of the left hand (for which he already is service connected).  His February 1971 Report of Medical History prior to separation from service included his explicit denial of a history of skin diseases.  A contemporaneous Report of Medical History included a normal examination of the skin, other than a tattoo on the left forearm.  

After service, a February 1977 treatment record indicated that the Veteran was partially incapacitated due to dermatitis for the period from 1971 to the present, but did not indicate specifically when in 1971 he became partially incapacitated.    

The Veteran's September 2007 claim indicated that the onset of his skin disability was in January 1973.  That said, he also stated therein that he had experienced a continuous rash from the time he was discharged from service to the present.

In support of his claim, the Veteran submitted a June 2008 letter from a private physician noting that the Veteran had a rash and possible dioxin or Agent Orange exposure, which "could have caused any of his conditions."

The Veteran also submitted a September 2008 letter from a private cardiologist, which stated that the Veteran had noted a rash and possible dioxin and Agent Orange exposure.  The letter concluded that medical treatment records were included with the letter, "in order for you to review whether [the Veteran] would be a candidate for any benefits due to Agent Orange and dioxin exposure."  

In his November 2008 notice of disagreement, the Veteran indicated that he contracted a skin rash while out in an area that had been sprayed with Agent Orange.  He was treated with tinver ointment and that he had "been plagued with this skin condition back in Vietnam and still today."  He had ongoing treatment for the disability to the present.

In January 2009, the Veteran was diagnosed with seborrheic dermatitis by a dermatologist, which the physician attributed most probably to sun damage.  

In his July 2009 substantive appeal, the Veteran reported that he had been dealing with a skin rash condition "since my duty in Vietnam."  He claimed to have been treated for a skin rash with tinver ointment during service.  

The Veteran was afforded a VA examination for his skin claim in April 2011.  The Veteran reported onset of skin problems within one year of separation from service, with symptoms of "sores" in the hair; cysts on the face; a bumpy and crusty rash on the groin, chest, and abdomen; and bumps behind the ears.  He also complained of the neck being beet red most of the time.  Following examination, the examiner concluded that the seborrheic dermatitis was probably not service-connected.  The rationale was that the problems lacked a "history unless one accepts the [V]eteran's claim that the onset was within one year of discharge."

A VA medical opinion for his skin claim was provided in July 2013.  The reviewing professional noted review of the Veteran's claims file.  The reviewing medical professional concluded that it was less likely than not that the dermatitis had its onset in service or was related to any in-service incident, to include herbicide exposure.  The rationale discussed the Veteran's history of medical treatment for his skin and lay claims regarding the current skin problems.  In addition, the physician noted the February 1977 statement of "Dermatitis dating from 1971" but found this less persuasive regarding in-service onset than the negative discharge examination and the October 1977 treatment record discussing only a one-month history of dermatitis.  

A February 2014 VA medical opinion is of record.  As to whether it was at least as likely as not that any seborrheic dermatitis present at any point after the Veteran's 2007 claim was etiologically related to his active service, to include exposure to herbicides, the reviewing medical professional discussed the medical evidence of record and noted review of the claims file.  The reviewing professional discussed the Veteran's claims of onset of skin problems within one year of separation from service, with symptoms of "sores" in the hair; cysts on the face; a bumpy and crusty rash on the groin, chest, and abdomen; and bumps behind the ears.  He also reported that his neck was beet red most of the time.  The skin symptoms were intermittent and worse in the summer.  The reviewing professional discussed the nature of seborrheic dermatitis and concluded that the Veteran's in-service morphology was inconsistent with seborrheic dermatitis, but more likely cysts and acne-related disease.  As such, the seborrheic dermatitis was probably not related to service.  The rationale was that evidence of the correct type of symptoms for a diagnosis of seborrheic dermatitis was not present until 1977, other than the Veteran's lay reports of onset within one year of separation from service.  In addition, medical literature did not provide a link between exposure to herbicides and seborrheic dermatitis.

In addition to the above medical opinions during regular treatment visits in April 2013, July 2014, June 2015, August 2015, and September 2015, the Veteran had no skin rashes, lesions, or other noted problems.  During a January 2016 physical, the Veteran denied any skin problems and there were no rashes or suspicious lesions on examination.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that seborrheic dermatitis was incurred in or is otherwise related to service, to include as a result of herbicide and/or dioxin exposure.

In reaching that determination, the Board finds the February 2014 VA medical opinion of significant probative value.  The reviewing physician's opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  As discussed above, the physician concluded that the seborrheic dermatitis was probably not related to service because the Veteran's in-service skin manifestations were more consistent with cysts and acne-related problems (for which he is already service-connected).  Moreover, it was not related to herbicide exposure because the medical literature did not demonstrate a link between seborrheic dermatitis and herbicide exposure.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

The Board has considered the June 2008 and September 2008 statements from the Veteran's private physicians; however, these statements do not definitively conclude that seborrheic dermatitis was due to Agent Orange exposure.  At most, the opinions suggest a possibility of a relationship between the Veteran's reported rash and herbicide exposure.  The Board finds the definitive conclusions of the February 2014 VA medical opinion of greater probative weight than these speculative private statements.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board also has considered the 1977 medical record indicating that the Veteran had been partially incapacitated due to dermatitis since 1971; however, as the Veteran separated from service in February 1971 it is unclear from the foregoing whether the dermatitis started in service or at some time in the months after separation from service.  The Veteran, in that regard, also has made inconsistent statements regarding the timing of onset of his skin symptoms.  At times he has reported in-service onset and at other times onset in the year following separation from service.  As such, the above medical record cannot serve as a basis for granting entitlement to service connection for seborrheic dermatitis.

As to the Veteran's efforts to associate the onset of his seborrheic dermatitis to service, or otherwise to exposure to Agent Orange, he certainly is competent to report skin rash and skin discoloration.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  Given the Veteran's lack of demonstrated medical expertise, the sheer number of his skin disabilities (many of which already have been granted entitlement to service connection), his inconsistent reports as to the timing of onset occurring during service versus in the year following separation from service, and the medical complexity of attributing a skin disability to herbicide or other exposure, the Board finds it beyond the competence of the Veteran to either diagnose a specific skin disorder (i.e. seborrheic dermatitis) based on the symptomatology of record or to otherwise link such a diagnosis to Agent Orange exposure or any other incident of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for seborrheic dermatitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


